DETAILED ACTION
	This action is responsive to the following communications: the Application filed January 13, 2021, and Information Disclosure Statement filed on January 13, 2021.
	Claims 1-20 are pending. Claims 1, 10 and 14 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on January 13, 2021. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2020/0027519) in view of PARK (us 2017/0069384).


	Regarding independent claim 1, ZHANG et al. disclose a  memory device (figure 1) comprising: a memory block including a plurality of pages (figures 3 and 4); a voltage generator (230, figure 2) configured to generate a program voltage (see para.[0040] discloses: The voltage generation circuit 230, the row decoder 240, the page buffer array 250, the column decoder 260 and the input/output circuit 270 may form a peripheral circuit for the memory cell array 210. The peripheral circuit may perform a program, read or erase operation) or a verify voltage applied to a selected page among the plurality of pages; a page buffer (250, figure 3) connected to the selected page through bit lines (BL0-BLm-1, figure 3) and configured to perform a precharge operation (see para.[0043] discloses: the page buffer 250 may PRECHARGE the bit lines BL with a positive voltage), an evaluation operation (verify), and a sensing operation on the bit lines during a verify operation (see para.[0051] discloses: the page buffer 251 may temporary store data received though bit lines BL0-BLm1 or sense voltage or currents of the bit lines during a read or verify); 
	However, ZCHANG et al. are silent with respect to a control circuit configured to store page addresses of slow pages of which a program operation speed for each is slower than an average program speed of the plurality of pages, and adjust an evaluation time of the evaluation operation according to the page addresses.
	PARK discloses a control circuit (125, figure 3) configured to store page addresses of slow pages (see ABTRACT, also see para.[0010] discloses: The program speed information may information in which the physical block address are sequentially mapped to the plurality of pages having the slower program speed) of which a program operation speed for each is slower than an average program speed of the plurality of pages (the program of slow page must be slower than a normal pages), and adjust an evaluation time of the evaluation operation according to the page addresses (see figure 1 (verify), also see para.[0056] discloses: The program speed information may be information in which word lines are listed in an order of slow pages. In other words, word line may be maintained or listed from word lines associated with the slowest page, with each page having increasing speed to word lines associated the fastest page. In one example, the program speed information may be based on the program speed information for each page. Noted: figure 11 of applicant shows: first evaluation and second evaluation = verify [S112 and S118, figure 11])
	Since ZHANG et al. and PARK are both from the same field of endeavor, the purpose disclosed by PARK would have been recognized in the pertinent art of ZHANG et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of PARK to teaching of ZHANG et al. for purpose of using a controller to control a operation of the memory device.

	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2020/0027519) in view of PARK (us 2017/0069384) and further in view of KIM (US 2016/0172049).

	Regarding claim 2, the combination of ZHANG et al. and PARK disclose the limitation of claim 1.
	However, the combination of ZHANG et al. and PARK are silent with respect to wherein the control circuit comprises: an address decoder configured to decode an address and output a row address and a column address; an address register configured to store the page addresses; a page buffer controller configured to output page buffer control signals for controlling the page buffer in response to a page buffer control code; a voltage generator controller configured to output an operation code for controlling the voltage generator in response to a voltage generator control code; and
an operation controller configured to execute an algorithm for a program operation in response to a command, compare a page address in the row address with the page addresses stored in the address register, and output the page buffer control signals and 
	KIM discloses wherein the control circuit comprises: an address decoder (RADD and CADD, figure 1) configured to decode an address and output a row address (the output is between ROW DECODER and MEMORY BLOCK in figure 1) and a column address (output is between 25 and 24); an address register (REGISTER, figure 1) configured to store the page addresses (see para.[0033] and figure 3); a page buffer (24, figure 1) controller (13, figure 1) configured to output page buffer control signals (the signal is between 24 and 11 in figure 1) for controlling (READ OPERATION DETERMINATION control the page buffer) the page buffer in response to a page buffer control code (24, 13, figure 1); a voltage generator (VOLTAGE GENERATION CIRCUIT, figure 1) controller configured to output an operation code (Vr, figure 1) for controlling the voltage generator in response to a voltage generator control code (OP_CMD, figure 1); and
an operation controller configured to execute an algorithm for a program operation (see para.[0008] discloses: The semiconductor device also includes a control circuit configured determine whether an input second row address is equal to the first row address, and CONTROL the peripheral circuit to perform the read operation on the selected page according to determine result, also see para.[0028]) in response to a command (HOST, figure 5), compare a page address in the row address with the page addresses stored in the address register (see para.[0028] and para.[0037] discloses: the address comparator may compare the input row address RADD and the address stored in the first and second storage units of the register 23 in figure 1), and output the page buffer control signals (signals are between 24 and 11 in figure 1) and the operation code so that the evaluation time is adjusted according to a comparison result (see para.[0028] discloses: when the second comparison signal is received, and transfer the determination result to the read operation control unit).
	
	Since ZHANG et al. PARK and KIM are from the same field of endeavor, the purpose disclosed by KIM would have been recognized in the pertinent art of ZHANG et al. and PARK.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of KIM to teaching of ZHANG et al. and PARK for purpose of using ADDRESS COMPARATOR to compare the input row address RADD and the address stored in the first and second storage unit.

	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2020/0027519) in view of PARK (us 2017/0069384) and further in view of KIM (US 2016/0172049) and further in view of YU et al. (US 2016/0019975).


	Regarding claim 3, the combination of ZHANG et al., PARK and KIM disclose the limitation of claim 2.

	YU et al. discloses wherein the voltage generator (140, figure 1) sets a level of the verify voltage (Vv1, Vv2, figure 1) according to the operation code (CODE GENERATOR, figure 2A and figure 2B), and adjusts a time when the verify voltage is output (see figures 5A and 5B).
	Since ZHANG et al. PARK, KIM and YU et al. are from the same field of endeavor, the purpose disclosed by YU et al. would have been recognized in the pertinent art of ZHANG et al., PARK and KIM.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of YU et al. to teaching of ZHANG et al., PARK and KIM for purpose of using VOLTAGE GENEREATOR to set a level of the verify voltage.

	Regarding claim 4, the combination of ZHANG et al., PARK and KIM disclose the limitation of claim 2.
	However, the combination of ZHANG et al., PARK and KIM are silent with respect to wherein the page buffer controls the precharge operation, the evaluation operation, and the sensing operation according to the page buffer control signals.
	YU et al. disclose wherein the page buffer controls (SENSOR, figure 1. Note: in para.[0033] REF. of YU et al. discloses: the sensor 160 may be included in a page buffer (not show)) the precharge operation (para.[0034] discloses: the sensor 160 discharge and precharges the bit lines BL), the evaluation operation (see figure 2B), and the sensing operation (160, figure 1) according to the page buffer control signals (signals are between 160 and 110).
	Since ZHANG et al. PARK, KIM and YU et al. are from the same field of endeavor, the purpose disclosed by YU et al. would have been recognized in the pertinent art of ZHANG et al., PARK and KIM.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of YU et al. to teaching of ZHANG et al., PARK and KIM for purpose of using a page buffer to pre charge bit lines BL,

	Claims 5-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2020/0027519) in view of PARK (us 2017/0069384) and further in view of KIM (US 2016/0172049) and further in view of YU et al. (US 2016/0019975) and further in view of YANG (US 2019/0189215).

	Regarding claim 5, the combination of ZHANG et al., PARK, KIM and YU et al. disclose the limitation of claim 4.
	However,  the combination of ZHANG et al., PARK, KIM and YU et al. are silent with respect of wherein the page buffer precharges the bit lines to a positive voltage during the precharge operation, performs the evaluation operation during a first evaluation time or a second evaluation time shorter than the first evaluation time so that a threshold voltage of memory cells in the selected page is reflected on the bit lines, and performs the sensing operation of sensing a voltage or a current of the bit line on 
	YANG discloses wherein the page buffer precharges (130, figure 1, also see para.[0064]) the bit lines (BL1-BLm, figure 1) to a positive voltage during the precharge operation (see para.[0141]), performs the evaluation operation during a first evaluation time or a second evaluation time shorter than the first evaluation time (see para.[0010] discloses: performing an auxiliary verify operation using an auxiliary EVALUATION time, and applying the verify voltage to the word line, and performing a main verify operation using a main evaluation time. The auxiliary evaluation time may be shorter than the main evaluation time. NOTE: The EXAMIMER considers auxiliary evaluation time: second evaluation and main evaluation time: first evaluation time)  so that a threshold voltage (see paragraphs [0011], [0012] and [0013]) of memory cells (110, figure 1) in the selected page is reflected on the bit lines (BL1-BLm, figure 1), and performs the sensing operation of sensing a voltage or a current of the bit line on which the evaluation operation is performed and storing data corresponding to the sensing result in a latch (see paragraphs [0062] and [0064]).
	Since ZHANG et al. PARK, KIM , YU et al. and YANG are from the same field of endeavor, the purpose disclosed by YANG would have been recognized in the pertinent art of ZHANG et al., PARK, KIM and YU.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of YANG to teaching of ZHANG et al., PARK 

	Regarding claim 6, the combination of ZHANG et al., PARK, KIM , YU et al. and YANG disclose the limitation of claim 5.
  	YANG further disclose wherein, when an address identical (ADDRESS DECODER, figure 1) to a page address in the row address is not present among the page addresses  (PB1-PBm, figure 1) stored in the address register (130, figure 1, also see para.[0063]), the operation controller (140, figure 1) outputs the page buffer (130, figure 1) control signals (signals are between 140 and 130 in figure 1) and the operation code so that the evaluation operation is performed during the first evaluation time (see para.[0010])
	Since ZHANG et al. PARK, KIM , YU et al. and YANG are from the same field of endeavor, the purpose disclosed by YANG would have been recognized in the pertinent art of ZHANG et al., PARK, KIM and YU.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of YANG to teaching of ZHANG et al., PARK ,KIM and YU for purpose of using control logic to control a operation of memory device.

	Regarding claim 7, the combination of ZHANG et al., PARK, KIM , YU et al. and YANG disclose the limitation of claim 5.
	YANG further discloses when an address (ADDRESS DECODER, figure 1) identical to a page address in the row address is present among the page addresses (PB1-PBm, figure 1) stored in the address register (130, figure 1, also see para.[0063]), the operation controller (140, figure 1) outputs the page buffer (130, figure 1) control signals and the operation code (signals are between 140 and 140 figure 1) so that the evaluation operation is performed during the second evaluation time (see para.[0010]).
	Since ZHANG et al. PARK, KIM , YU et al. and YANG are from the same field of endeavor, the purpose disclosed by YANG would have been recognized in the pertinent art of ZHANG et al., PARK, KIM and YU.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of YANG to teaching of ZHANG et al., PARK ,KIM and YU for purpose of using control logic to control a operation of memory device.

	Regarding claim 8, the combination of ZHANG et al., PARK, KIM , YU et al. and YANG disclose the limitation of claim 5.
	PARK further discloses wherein the operation controller (125, figure 3) outputs the page buffer (124, figure 3) control signals (signals are between 125 and 124, figure 3) and the operation code (para.[0058]) so that the evaluation operation is performed during the second evaluation time and the evaluation operation is performed (see figure 1) until a program operation of a slow page is completed (see para.[0037] below).

    PNG
    media_image1.png
    131
    884
    media_image1.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of PARK to teaching of ZHANG et al., YANG ,KIM and YU for purpose of using control logic to control a operation of memory device.

	Regarding claim 9,  the combination of ZHANG et al., PARK, KIM , YU et al. and YANG disclose the limitation of claim 5.
	PARK further discloses wherein the operation controller (125, figure 3) outputs the page buffer (124, figure 3) control signals (signals are between 125 and 124, figure 3) and the operation code so that the evaluation operation (verify, figure 1) is performed during the first evaluation time (see figure 1 (a) and (b)) being from a start of a program operation of a slow page to a reference time point (see para.[0037] discloses: a slow page may be determined based on an order in which the program operation of memory cells connected to each word line associated with a particular page is completed), and outputs the page buffer (124, figure 3) control signals (see above) and the operation code so that the evaluation operation is performed during the second evaluation (figure 1, (a) and (b)) time being from the reference time point to an end of the program operation (see para.[0035] discloses: to this end when a program is performed, a program permission voltage may be applied to bit lines connected to selected memory cells)
	Since ZHANG et al. YANG, KIM , YU et al. and PARK are from the same field of endeavor, the purpose disclosed by PARK would have been recognized in the pertinent art of ZHANG et al., YANG, KIM and YU.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of PARK to teaching of ZHANG et al., YANG ,KIM and YU for purpose of using verify operation to improve the reliability of the memory system.

	Claims 10, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (us 2017/0069384) in view of YANG (US 2019/0189215).


	Regarding independent claim 10, PARK discloses a  method of operating a memory device, the method comprising: classifying each of a plurality of pages (see para.[0012] discloses: the plurality of pages according to the determined program order) as a fast page or a slow page according to a program operation speed (see para.[0037] discloses: a fast page or a slow page may be determined based on a ratio of memory cells in which operation of memory cells, also see figure 6B) ; and performing a verify operation (see figure 1) for a program operation such that an evaluation operation is performed during a first evaluation time  when a selected page is a fast page, and performing the verify operation such that the evaluation operation is performed during a second evaluation time shorter than the first evaluation time when the selected page is a slow page (see para.[0036] and para[0037] disclose all limitation above)
    PNG
    media_image2.png
    314
    877
    media_image2.png
    Greyscale
 
	However, PARK is silent with respect to wherein the program operation ends when the verify operation has passed, and classifying and performing are repeated until the verify operation is passes when the verify operation failed.
	YANG discloses wherein the program operation ends when the verify operation has passed, and classifying and performing are repeated until the verify operation is passes when the verify operation failed (see para.[0162] and figure 18 below)

    PNG
    media_image3.png
    415
    443
    media_image3.png
    Greyscale

	
	Since PARK and YANG are both from the same field of endeavor, the purpose disclosed by YANG would have been recognized in the pertinent art of PARK.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of YANG to teaching of PARK for purpose of using a program verify operation on the selected physical page using a double verify scheme.

	Regarding claim 14,  A method of operating a memory device, the method comprising: classifying each of a plurality of pages as a fast page or a slow page according to a program operation speed; and performing a verify operation for a program operation such that an evaluation operation is performed during a first (see rejection of claim 10 above).

	Regarding claim 17, the combination of PARK and YANG disclose the limitation of claim 14.
	PARK further discloses   wherein the reference time point is set according to the number of program pulses applied to a slow page (see para.[0036] discloses: program pulse is applied to the fast cells and the SLOW cells, a program operation of the fast cells may be completed before slow cells).

	Regarding claim 18, the combination of PARK and YANG disclose the limitation of claim 14.
	PARK further discloses wherein the reference time point is set to a time point at which cells (see figure 1 (a)) of which a threshold voltage is increased to a target voltage among memory cells in a slow page are detected (see para. [0036] discloses: the threshold voltages of the memory cells may be CHANGED in state (b). In this case , if a program verify voltage Vx applied, cells having voltages equal to or smaller than the verify voltage may be SLOW CELLS, also para. [0056] discloses: the program speed information may be information in which word lines are list in an order of SLOW PAGES. In other words, word lines may be maintained or listed from word lines associated with slowest page , with each page having an increasing speed). 

	Regarding claim 19, the combination of PARK and YANG disclose the limitation of claim 18.
	PARK further disclose further comprising: when the cells of which the threshold voltage is increased to the target voltage are detected (see para. [0036] discloses: the threshold voltages of the memory cells may be CHANGED in state (b). In this case  if a program verify voltage Vx applied, cells having voltages equal to or smaller than the verify voltage may be SLOW CELLS, also para. [0056] discloses: the program speed information may be information in which word lines are list in an order of SLOW PAGES. In other words, word lines may be maintained or listed from word lines associated with slowest page, with each page having an increasing speed). 
	However, PARK is silent with respect to performing a verify operation using a sub target voltage lower than the target voltage before performing a verify operation using the target voltage of a next loop. 
	YANG discloses performing a verify operation using a sub target voltage lower than the target voltage before performing a verify operation using the target voltage of a next loop (see figure 18 below). 

    PNG
    media_image4.png
    420
    470
    media_image4.png
    Greyscale

	Since PARK and YANG are both from the same field of endeavor, the purpose disclosed by YANG would have been recognized in the pertinent art of PARK.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of YANG to teaching of PARK for purpose of using a program verify operation on the selected physical page using a double verify scheme.

Allowable Subject Matter
Claims 11-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 11 and 15, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of : performing a test program operation on the plurality of pages; classifying a page of which a program speed is slower than a reference speed as a slow page, and classifying a page of which the program speed is faster than the reference speed as a fast page, as a result of test program operation; and storing a page address of each of the slow pages in an address register in combination with the other limitation thereof as is recited in the claim. Claims 12 and 13 depend on claim 5 and claim 16 depends on claim 15.


	
Conclusion



Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH D DINH/Examiner, Art Unit 2827     

/HOAI V HO/Primary Examiner, Art Unit 2827